Matter of Reginald McM. v Marilyn M. (2020 NY Slip Op 01119)





Matter of Reginald McM. v Marilyn M.


2020 NY Slip Op 01119


Decided on February 18, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2020

Acosta, P.J., Kapnick, Moulton, González, JJ.


11042 -13338/18

[*1] In re Reginald McM., Petitioner-Appellant,
vMarilyn M., Respondent-Respondent.


Andrew J. Baer, New York, for appellant.
Douglas H. Reiniger, New York, for respondent.

Order, Family Court, Bronx County (Tamara Schwarzman, Referee), entered on or about March 5, 2019, which, after a hearing, dismissed petitioner father's family offense petition with prejudice, unanimously affirmed, without costs.
The father failed to establish by a preponderance of the evidence that the mother committed the family offenses of harassment in the second degree and menacing in the third degree (Penal Law § 240.26; § 120.15; Family Ct Act § 832). The father failed to present any corroborating evidence to support his allegations against the mother. There exists no basis to disturb
the credibility determinations of the Referee, who was fully familiar with the parties (see Matter of Irene O. , 38 NY2d 776, 777 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 18, 2020
CLERK